30 N.Y.2d 571 (1972)
Robert Cohen et al., on Behalf of Themselves and Others of the Permanent Competitive Staff of the Goshen Annex Center, Appellants,
v.
Department of Social Services of the State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued February 7, 1972.
Decided February 18, 1972.
Lawrence X. Kennedy for appellants.
Louis J. Lefkowitz, Attorney-General (William J. Kogan and Ruth Kessler Toch of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs. Question certified answered in the affirmative. No opinion.